Citation Nr: 0533605	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The issue of entitlement to a compensable rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current skin disorders, including cancers, 
are due to a lifetime of sun exposure.

3.  Sun exposure during service is a contributing cause of 
the veteran's skin disorders, including skin cancer.


CONCLUSION OF LAW

Skin cancer was incurred as a consequence of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.

The veteran contends that the skin damage that ultimately 
developed into skin cancers and pre-cancerous lesions began 
during his period of service in Florida.  He testified before 
the Board that he had not experienced any sun exposure prior 
to service and that during service he had to spend fourteen 
to sixteen hours at a time in the sun. 

Service medical records show that the veteran was treated for 
various complaints while stationed at Camp Blanding in 
Florida.  There is no record of complaints of sun burns and 
no record of complaints related to the skin.  There is no 
evidence of a skin disability upon discharge from service.

The veteran's private dermatologist from 1980 reported in 
September 2003 that the veteran required treatment for basal 
cell carcinomas on his face and ears.  It was noted that most 
intense exposures are often early in life with damage not 
becoming evident until many years later.  The veteran's 
current dermatologist reported in October 2003 that the 
veteran's skin lesions were caused by a lifetime of sun 
exposure, especially during younger years.

The veteran underwent VA examination in June 2004.  It was 
noted that the veteran had a fair complexion with obvious 
solar skin damage.  The veteran related having been a school 
teacher following his period of service as an infantryman.  
The examiner determined that the veteran had basal cell 
carcinomas of the face and right forearm with numerous 
actinic keratoses, all from exposure to the sun throughout 
his life.  The examiner specifically stated that all sun 
exposure was contributory, both service and non-service, 
because the veteran had a fair complexion.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's current skin disorders were caused by sun 
exposure before service, during service and subsequent to 
service.  Because the veteran is fair-complected and was 
stationed in Florida, his testimony that he experienced 
severe sun damage during service is deemed to be quite 
credible.  Additionally, both of his private dermatologists 
reported that sun exposure, especially as a younger man, was 
critical to his development of skin cancers.  Thus, when 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's skin cancer was caused, at 
least in part, by sun damage experienced during his period of 
service.  As such, service connection for skin cancer is 
granted.


ORDER

Service connection for skin cancer is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The record shows that the veteran has bilateral hearing loss 
and that he wears hearing aids.  The veteran credibly 
testified before the Board that he had difficulty with 
audiometric testing performed by VA and believes he gave 
inaccurate responses.  He also testified that his hearing had 
worsened since the last VA examination.  Thus, in an effort 
to fully assist this veteran and to accurately rate his 
hearing disability, the Board finds that this matter must be 
remanded for additional audiologic testing.  

This matter is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the severity of 
his bilateral hearing loss.  All 
appropriate testing should be performed 
and the examiner should comment on any 
functional limitation that may be caused 
by the veteran's hearing disability.  The 
examiner should review the pertinent 
medical evidence contained in the 
veteran's claims folder and render an 
opinion as to whether his hearing 
disability has increased in severity.  
All opinions rendered must be supported 
by complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


